Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 14, 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 20130196684l; which has been provided in the International Search Report)

Regarding claim 1, Dong discloses a method implemented at a network node (Fig. 2; [0040]; wherein the network node is a wireless sensor node; Fig. 8), comprising:
obtaining first measurement information for positioning a terminal device (Fig. 8, block 801; [0077]);
a match with the first measurement information from reference data, wherein the reference data comprises, for each of a plurality of predefined locations, second measurement information which is collected for a reference device (Fig. 8, block 803; [0083]; wherein the reference data can be obtained as in Fig. 2 at any location, including predefined locations) by using multi-antenna technology (Fig. 6D shows multi-antennas on the wireless node and mobile node; [0067]);
and determining a position of the terminal device, based at least in part on the second measurement information matched with the first measurement information (Fig. 8, block 805; [0086]).
Dong does not disclose the position determined is a three-dimensional position. However, a 3-D position can be obtained similarly as a 2-D position and is an obvious variation what Dong teaches. In Fig. 7, Dong discloses a mobile node carried by a robot that can move indoors and obtain the signal strength ta various positions ([0070]). As is obvious from Fig. 7, the height of the antenna can easily be modified by one of ordinary skill in the art. This will allow one to obtain the signal strength at various heights at a single location, giving a 3-D map. Alternately, in a multi-story building, the robot could be used on several floors to obtain signal strength on multiple floors, thereby giving a 3-D map.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to modify Dong’s Fig. 7 as above, as this would allow one to 

Regarding claim 2, Dong discloses for each of the plurality of predefined locations (Fig. 3 discloses nodes N1 – N8 at predefined locations; [0041], last 2 sentences; [0043]), the reference data indicates corresponding position coordinates and the second measurement information comprises signal strength information related to the reference device (Fig. 2, block 201; [0040]; wherein signal strength for reference signals can be measured).
Dong does not directly disclose beam information. However, this is inherent in the reference signal, since when determining the map, at each position, the signal strength from each wireless sensor is determined and the coordinates of each wireless sensor is also known, hence the “beam” between the mobile sensor at that location and the wireless sensor is also known (i.e. a vector connecting the wireless sensor location to the mobile sensor location).
3D position is analyzed as in claim 1 above.


Regarding claim 3, Dong discloses the terminal device is configured to support multi-antenna communication (Fig. 6D shows multi-antennas on the wireless node and mobile node; [0067]).

Regarding claim 4, Dong discloses the first measurement information comprises signal strength information and beam information (Fig. 8, block 801; wherein the beam information is an indication of which wireless sensor node is turned on. This is indicated by the location in the vector shown in [0077], where if , for example, the 1st sensor N1 is on and the rest are off, then the signal strength from N1 is entered in position 1 of the vector).

Regarding claim 5, Dong does not explicitly disclose a serving cell. However, Dong discloses a wireless network ([0006] – [0007]) with base stations. It is well known that base stations form part of a cell. Hence, a serving cell is obvious and inherent in Dong’s method.

Claim 6 is similarly analyzed as claim 4 and claim 1, preamble. 

Regarding claim 7, Dong discloses the first measurement information is obtained by:
determining compensations for the measurements of the terminal device ([0013]; [0026] – [0027]; [0056]; Figs.  9 & 10, where Fig. 10 shows result after multipath compensation; [0087] – [0088]), and generating the first measurement information by applying the 
All other limitations are analyzed as in claims 4 and 5.

Regarding claim 8, Dong discloses the second measurement information matched with the first measurement information is identified by:
calculating, for at least one of the plurality of predefined locations, a similarity between the second measurement information and the first measurement information (Fig. 8, block 805; [0086]);
and determining the second measurement information matched with the first measurement information, based at least in part on a result of the calculation (Fig. 8, block 805; [0086]).


Claim 9 is similarly analyzed as in claim 1. The matching of the signal strength vectors will give the position where the best match occurs i.e. the current location of the mobile device.


Regarding claim 10, Dong does not disclose use of a relay. However, this is obvious to try or an obvious variation of having other devices in the network ([0006] – [0007]). Dong already discloses network with wireless sensor nodes, mobile nodes. A relay is merely another node that obtains a signal, changes characteristics of the signal (e.g. boosts power to increase range) and then retransmits it. Here, a relay would merely be another node placed in between two wireless nodes (e.g. Fig. 3 discloses multiple 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to modify Dong’s method to include relays, as this would increase the range of the wireless signals, as is well known in the art.

Regarding claim 11, Dong discloses the first measurement information comprises one or more groups of measurements ([0063] last sentence discloses calculating averages of multiple signals to reduce multipath effects; [0064]; wherein the groups of measurements would be the multiple measurements).
All other limitations are analyzed as in claims 4, 10, where the candidate device is a relay.

Regarding claim 12, Dong does not disclose sending to the serving cell a request for positioning the terminal device. However, a request for positioning is obvious and inherent since that’s’ what the whole Dong disclosure is about (e.g. see Title “…Locating Indoor Target”). In Fig. 8, block 801, initiation of the request is inherent and who initiates the request is a design choice. 


Claim 13 is similarly analyzed as in claims 11 and 1, with claim 13 merely reciting measurement for a group.

Claim 14 is similarly analyzed as in claims 11 and 9, with claim 13 merely reciting measurement for a group.

Regarding claim 17, Dong discloses the reference data is obtained based at least in part on positioning measurements collected from one or more communication networks (Fig. 2).  Updating the data is merely running Fig. 2 again to obtain updated data and can easily be performed by one of ordinary skill in the art. Under Rationales for Obviousness (MPEP 2143, Rationale E and F), this is obvious to try or an obvious variation.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to update the reference data, as updated data will be more accurate, as is well known in the art.

Regarding claim 18, Dong discloses the determination of the three-dimensional position of the terminal device is optimized according to two or more positioning algorithms ([0051] discloses 2 ways of obtaining position).  3D is analyzed a sin claim 1.

Claim 19 is similarly analyzed as claims 1. Processor, memories are disclosed by Dong (Fig. 1, blocks 101, 102, 103; [0031]).

Claim 20 is similarly analyzed as claim 2.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 20130196684l; which has been provided in the International Search Report)
 in view of Walden (US 20170019764).

Regarding claim 15, Dong does not disclose the reference data is maintained according to a sparse dictionary learning scheme.
In the same field of endeavor, however, Walden discloses the reference data is maintained according to a sparse dictionary learning scheme ([0137] discloses 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Walden in the system of Dong  because sparse dictionary learning could reduce computation time significantly, a sis well known in the art.
	

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (US 20130196684l; which has been provided in the International Search Report)
 in view of Khorashadi et al. (US 20120044265).

Regarding claim 16, Dong discloses the second measurement information matched with the first measurement information (Fig. 8, block 803).
Dong does not disclose using a probabilistic graphical model.
In the same field of endeavor, however, Khorashadi discloses using a probabilistic graphical model ([0029] – [0030]; Title discloses heat map which can be used to map probabilities of a location).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Khorashadi in the system of Dong  because a graphical representation would make it easy to see the probability distribution, as is well known the art.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to position determination:

Khorashadi et al. (US 6,164,84 20130267251) discloses personalized position using information correlation and self-sourcing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632